UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2007 Commission File Number: 001-33655 Paragon Shipping Inc. (Translation of registrant’s name into English) Voula Center, 102-104 V. Pavlou Street, Voula 16673, Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes [_]No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 to this report on form 6-K is a copy of the press release of Paragon Shipping Inc. (the “Company”) dated November 9, 2007, announcing the timing of the Company’s third quarter 2007 earnings release, dividend declaration and conference call. Exhibit 1 For Immediate Release PARAGON SHIPPING INC. SCHEDULES THIRD QUARTER 2, DIVIDEND DECLARATION AND CONFERENCE CALL ATHENS, Greece, November 9, 2007 – Paragon Shipping Inc. (Nasdaq: PRGN) a global shipping company operating in the transportation of dry bulk cargoes, today announced that its financial results for the third quarter ended September 30, 2007 are scheduled to be released after closing of the U.S. financial markets on Thursday, November 15, 2007. The declaration of the Company’s cash dividend for the quarter ended September 30, 2007 will also be announced at that time. The Company’s management will conduct a conference call and simultaneous Internet webcast to review these results at 9:00 A.M. (Eastern Time) on Friday, November 16, 2007. Conference Call details: Participants should dial into the call 10 minutes before the scheduled time using the following numbers: + 1 (US), + 44 (0) 800 3769 250 (from the UK), or + 30 (all other callers). The access code for the call is “909”. A telephonic replay of the conference call will be available for 90 days by dialling+ 1 (from the US), + 44 (0) (from the UK) or + 30 929 (all other callers). The access code for the replay is “909#”. Slides and audio webcast: There will also be a live webcast of the conference call, through the Paragon Shipping Inc. website (www.paragonship.com). Participants to the live webcast should register on the website approximately 10 minutes prior to the start of the webcast. The webcast will be archived on this site for one year. About Paragon Shipping Inc. Paragon Shipping Inc. is an Athens, Greece-based international shipping company specializing in the transportation of drybulk cargoes. The Company’s current fleet consists of nine vessels with a total carrying capacity of 557,406 dwt. For further information, please visit the Company’s website at www.paragonship.com. Cautionary Statement Regarding Forward-Looking Statement Matters discussed in this press release may constitute forward-looking statements.The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. The Company desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation.The words “believe,” “anticipate,” “intends,” “estimate,” “forecast,” “project,” “plan,” “potential,” “will,” “may,” “should,” “expect” “pending and similar expressions identify forward-looking statements. The forward-looking statements in this press release are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, our management's examination of historical operating trends, data contained in our records and other data available from third parties.Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these importantfactors, other importantfactors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including fluctuations in charter rates and vessel values, changes in demand for dry bulk shipping capacity, changes in our operating expenses, including bunker prices, drydocking and insurance costs, the market for our vessels, availability of financing and refinancing, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, vessels breakdowns and instances of off-hires and other factors.Please see our filings with the Securities and Exchange Commission for a more complete discussion of these and other risks and uncertainties. Contacts: Christopher Thomas Chief Financial Officer Paragon Shipping Inc. 15, Karamanli Street GR 166 73 Voula Greece Tel: +30 (210) 8914 600 Scot Hoffman FD Tel: +1(212) 850-5617 # # # SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Paragon Shipping Inc. Dated:November 15, 2007 By: Christopher J. Thomas Name: Christopher J. Thomas Title: Chief Financial Officer SK 25744 0001 829917
